Citation Nr: 1800426	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for injury to flexor muscles (Group V) of the right elbow.


REPRESENTATION

Appellant represented by:	Jeremiah Walters, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION


The Veteran served on active duty with the United States Navy from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The June 2012 rating decision continued a 10 percent evaluation for injury to flexor muscles, right elbow. In a September 2014 Board decision, the claim was remanded for further development. In an April 2015 decision, the Board remanded the issue of entitlement to a separate evaluation for scars associated with the residuals for injury to flexor muscles (Group V) of the right elbow for further development.

In the April 2015 decision, the Board denied the Veteran's claim of entitlement to an increased evaluation in excess of 10 percent for injury to flexor muscles (Group V) of the right elbow. In response to the April 2015 decision denying entitlement to an increased evaluation in excess of 10 percent for injury to flexor muscles (Group V) of the right elbow, the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC). In March 2016, the Court granted a Joint Motion for Partial Remand (JMR) filed by the parties, which requested a vacatur and remand of the April 2015 decision. In October 2016, in response to the March 2016 JMR, the Board remanded the issue for further development. 

A review of the claims folder reflects that the RO has complied with the October remand instructions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's injury to flexor muscles of the right elbow is manifested by constant pain, weakness evidence of impairment on strength testing, flare-ups lasting up to 60 minutes, and evidence of inability to keep up with work requirements.


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, and no higher, for injury to flexor muscles (Group V) of the right elbow have been met. 38 U.S.C. § 1155, 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.56, 4.73, Code 5305 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Muscle Disabilities

The Veteran's service- connected injury to flexor muscles (Group V) of the right elbow has been rated under Diagnostic Code 5305 for muscle injuries. 38 C.F.R. § 4.56, 4.73 (2017).

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. Slight disability of muscles is typified by a simple wound of muscle without debridement or infection. The history and complaints will reveal service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability. Objective findings should include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue. 38 C.F.R. § 4.56 (d)(1). 

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56 (d)(2).

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment. 38 C.F.R. § 38  C.F.R. § 4.56 (d)(3). 

Severe disability of muscles is evidenced by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. The evidence will include service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, and records of consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. There will be objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d)(4). 

For the evaluation of muscle disabilities, a comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56.

The functions of muscle group V include elbow supination, and flexion of the elbow. The muscles include the biceps, the brachialis, and the brachioradialis. For severe residuals of injuries to this muscle group, a 40 percent evaluation is warranted for the major arm, and a 30 percent evaluation is merited for the minor arm. For moderately severe residuals, a 30 percent evaluation is assigned to the major arm, and a 20 percent evaluation is warranted for the minor arm. A 10 percent evaluation is assigned for moderate residuals of either arm, and a zero percent evaluation is warranted for slight residuals of either arm. 38 C.F.R. Â§ 4.73, Code 5305. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis is below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show that he was injured in service which resulted in shrapnel being removed from his right elbow. The STRs further show that while in service the Veteran's right elbow had weakness of extension and flexion.

A February 2012 VA medical examination reflect the Veteran experiences constant pain in his right elbow up to his shoulder which increases in severity throughout the day. During the examination the Veteran described having flare-ups that impact the function of his right elbow. The examination reflects the Veteran's right elbow flexion at 130 degrees, at which painful motion begins. Additionally, the examination reflects no limitation of right elbow extension. The examiner noted the Veteran with functional loss/impairment of his right elbow manifested as less movement than normal and pain on movement. Lastly, the examination reflects that the Veteran's right elbow as negative for flail joint, joint fracture, impairment of supination or pronation, and ankylosis.

A June 2012 VA medical examination notes the Veteran with a penetrating muscle injury for which he experiences constant pain in his right elbow which increases in severity throughout the day. The examination noted the Veteran with minimal scarring associated with his muscle injury. Furthermore, the examination shows the Veteran muscle injury as negative for cardinal signs and symptoms of muscle disability. Lastly, the examiner noted that the Veteran's muscle injury does not impact his ability to work.

In a November 2014 VA medical examination, the examiner noted the Veteran with a penetrating muscle injury for which he experiences constant pain with flare ups occurring three to four times a week, lasting 45 to 60 minutes. The examination reflects the Veteran's muscle injury as negative for cardinal signs and symptoms of a muscle disability. The examination further reflects the Veteran's right elbow with flexion at 0-145 degrees, forearm supination at 0-85 degrees, and forearm pronation of 0-70, with pain at 70 degrees. The examiner noted the Veteran's muscle injury as having a functional impact to work, such as resulting in inability to keep up with work requirements due to muscle. However, the November 2014 examination report noted the Veteran as retired. 

The Veteran was provided another VA medical examination in February 2017. The examination report noted the Veteran with a penetrating muscle injury for which he experiences constant pain with flare ups occurring once a week, lasting 30 minutes. The examination reflects the Veteran's muscle injury as positive for cardinal signs and symptoms of a muscle disability, namely consistently weakness within the Group V muscles of the right elbow. The examination further reflects the Veteran's right elbow with flexion at 0-130 degrees, forearm supination at 0-85 degrees, and forearm pronation of 0-80. The examiner noted the Veteran's muscle injury as having a functional impact to work, such as resulting in inability to keep up with work requirements due to muscle. However, the examination report continued to note the Veteran as retired.

The Veteran is currently in receipt of a 10 percent disabling rating for injury to flexor muscles under Diagnostic Code 5305 for muscle injuries. 38 C.F.R. § 4.56, 4.73 (2017). The Board finds that a rating of 30 percent, and no higher, under this Diagnostic Code is warranted.

As noted above, an evaluation of a 30 percent disabling rating requires the Veteran's disability to be moderately severe. Here, the claims folder reflects the Veteran's constant (consistent) complaints of pain and weakness. Additionally, the claims folder reflects evidence of inability to keep up with work requirements. (See November 2014 and February 2017 VA medical examination reports). Lastly, the February 2017 strength test reflects the Veteran's right elbow as less than normal and his uninjured left elbow with normal strength. As such, the February 2017 testing demonstrates positive evidence of impairment. Thus, the Board finds the criteria for a 30 percent disability rating under Diagnostic Code 5305 has been satisfied.

The highest rating possible under Diagnostic Code 5305 is 40 percent for a severe muscle injury. The claims folder does not reflect objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. Additionally, the evidence does not reflect X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile. Thus, a 40 percent disabling rating is not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. While the claims folder reflects that the Veteran's disability may impact work requirements, the record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his service- connected injury to flexor muscles of the right elbow. Rather, the record reflects that during the appeal period the Veteran was employed as a trucker driver prior him retiring in 2014. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an increased evaluation of 30 percent, and no higher, for injury to flexor muscles (Group V) of the right elbow is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


